1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***

6
      CENTEX HOMES,
7
                           Plaintiff,
8                                                          2:17-cv-02407-JAD-VCF
      vs.                                                  ORDER
9     ST. PAUL FIRE AND MARINE INSURANCE
      COMPANY, et al.,
10
                            Defendants.
11

12
            Before the court are the [proposed] Order Granting Admiral Insurance Company’s Motion for
13
     Good Faith Settlement Determination (ECF No. 201), and Defendant Admiral Insurance Company’s
14
     Notice of Response to Its Proposed Order Granting Its Motion for Good Faith Settlement Determination
15
     Under LOCAL RULE 7-2(F) (ECF No. 202).
16
            ECF No. 202-1 is a form of order submitted by St. Paul Fire and Marine Insurance Company (“St.
17
     Paul”) in the alternative to ECF No. 201. The language in ECF No. 201 and ECF No. 202-1 is identical
18
     with one exception. The last sentence in ECF No. 202-1, which does not appear in ECF No. 201, reads:
19

20
                    In granting the motion, the Court defers as to the scope and effect of this
21
                    ruling as to any claims by others in the case and/or in a separate action for
                    contribution and/or offset.
22

23
            This sentence proposed by St. Paul is directly contradicted by NRS 17.245(1)(b). The release
24
     provided to Admiral pursuant to the court approved good faith settlement, “discharges the tortfeasor [i.e.
25
1    Admiral] to whom it is given from all liability for contribution and for equitable indemnity to any other

2    tortfeasor.”

3           Accordingly, the court REJECTS St. Paul’s proposed order ECF No. 202-1, and will sign and

4    enter proposed order ECF No. 201.

5

6           DATED this 20th day of August, 2019.
                                                                 _________________________
7                                                                CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
